Case 5:14-cr-00004-TBR-LLK Document 156 Filed 03/26/21 Page 1 of 6 PageID #: 1054




                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                  PADUCAH DIVISION
                       CRIMINAL ACTION NO. 5:14-cr-00004-TBR-LLK-1

 UNITED STATES OF AMERICA                                                                       PLAINTIFF

 V.

 CHARLES ALBERT MOTLEY, JR.                                                                   DEFENDANT

                               MEMORANDUM OPINION & ORDER

          Before the Court is Defendant Charles Albert Motley, Jr.’s Motion for Compassionate

 Release. [DN 150]. The United States responded. [DN 152]. Motley did not reply, but the time to

 do so has passed. The motion is ripe for adjudication. For the reasons stated below, the motion is

 DENIED.

     I.   Background

          Motley is a federal prisoner housed at USP Leavenworth in Leavenworth, Kansas. 1 He is

 a 51-year-old Black male with a release date of January 19, 2025.2 In March 2015, this Court

 entered judgment as to Motley for four counts of felon in possession of firearms and three counts

 of possession with the intent to distribute and distribution of cocaine base and cocaine. [DN 82].

 The Court sentenced Motley, pursuant to a plea agreement, to a 151-month term of imprisonment.

 Id. Motley is before the Court on a motion for compassionate release.

          Motley cites a lot of general information about coronavirus and coronavirus in prisons in

 his motion. He argues that USP Leavenworth has handled coronavirus poorly, taking too few

 measures to sanitize the facility and failing to enforce mask-wearing among inmates and staff. [DN

 150 at 1-2]. Motley also argues that he is suffering from Type 2 Diabetes and high cholesterol, and


 1
   Find an Inmate, Federal Bureau of Prisons, https://www.bop.gov/inmateloc/ (select “BOP Register Number” from
 Type of Number category, then input “15576-033” in Number category box).
 2
   Id.

                                                       1
Case 5:14-cr-00004-TBR-LLK Document 156 Filed 03/26/21 Page 2 of 6 PageID #: 1055




 that he is on blood thinners. Id. at 3. These medical conditions, Motley argues, make him

 particularly vulnerable to coronavirus. Id. at 5.

         The government argues that Motley is not eligible for compassionate release. Id. at 2.

 Specifically, the government contends that Motley’s speculation about contracting coronavirus is

 not extraordinary or compelling, and “Motley’s records indicate that he has not been taking his

 prescribed medication for diabetes and has controlled his A1c level with diet and exercise; those

 levels mark him in the ‘prediabetic range.’” Id. at 3. Further, the government states, “[g]iven

 Motley’s current physical condition, he is not in a high-risk category with regards to COVID-19.”

 Id. Further still, the government states that BOP data indicate that very few inmates or staff at USP

 Leavenworth have active cases of COVID-19. Id. at 5. The government also argues that Motley

 appears more likely to get coronavirus in Christian County, where he would go if he were released,

 than in prison. Id.

         Finally, the government argues that the factors of 18 U.S.C. § 3553(a) weigh against

 release. Id. at 6. The nature and circumstances of Motley’s crimes, as well as Motley’s history and

 characteristics, do not support relief, the government argues. Id. In addition to the crimes of selling

 firearms and cocaine to a confidential informant, Motley has also been previously convicted of

 multiple assaults, controlled substance trafficking, and violation of probation. Id. In sum, the

 government argues that Motley has not been rehabilitated and reducing his sentence “would not

 reflect the seriousness of Motley’s crimes, deter him from criminal activity, or protect the public.”

 Id. at 6-7. Motley did not file a reply.

  II.    Standards

         The Sixth Circuit recently articulated the standards a district court uses in evaluating a

 compassionate release motion:



                                                     2
Case 5:14-cr-00004-TBR-LLK Document 156 Filed 03/26/21 Page 3 of 6 PageID #: 1056




        The compassionate release statute allows the district court to reduce a defendant's
        sentence if it finds that “extraordinary and compelling reasons” warrant a reduction;
        that a reduction is consistent with applicable policy statements issued by the
        Sentencing Commission; and that the § 3553(a) factors, to the extent they apply,
        support a reduction. 18 U.S.C. § 3582(c)(1)(A); see United States v. Ruffin, 978
        F.3d 1000, 1004–05 (6th Cir. 2020). But where an inmate files the motion for
        compassionate release, “district courts need not consider” the policy statement in §
        1B1.13 of the Sentencing Guidelines. United States v. Elias, 984 F.3d 516, 519 (6th
        Cir. 2021). And because satisfying the § 1B1.13 policy statement is no longer a
        requirement for defendant-filed compassionate release motions, the policy
        statement's requirement that the defendant not be a danger to the community no
        longer provides an independent basis for denying compassionate release. United
        States v. Hampton, 985 F.3d 530, 533 (6th Cir. 2021). In other words, a district
        court may deny a defendant-filed motion only when it finds either that no
        extraordinary and compelling reasons exist or that the § 3553(a) factors weigh
        against release. See Elias, 984 F.3d at 519.

 United States v. Greene, No. 20-3848, 2021 WL 1016430, at *2 (6th Cir. Mar. 17, 2021).

        Where, as here, an incarcerated person files a motion for compassionate release directly,

 the district court has full discretion to define and determine whether an “extraordinary and

 compelling” reasons exist without consulting the § 1B1.13 policy statement. Elias, No. 984 F.3d

 at 519-20 (citing United States v. Jones, 980 F.3d 1098, 1111 (6th Cir. 2020)). However, as this

 Court has previously stated, the policy statement may still provide a useful starting point to

 determine whether extraordinary and compelling reasons exist, because Congress provided no

 statutory definition of “extraordinary and compelling reasons” in section 3582(c)(1)(A). Ruffin,

 978 F.3d at 1004. Instead, Congress directed the United States Sentencing Commission to

 “describe what should be considered extraordinary and compelling reasons for sentence reduction,

 including the criteria to be applied and a list of specific examples.” United States v. Adkins, No.

 5:18-058-DCR, 2020 WL 7755629, at *1 (E.D. Ky. Dec. 29, 2020) (quoting 28 U.S.C. § 994(t)).

 Those descriptions are found in § 1B1.13 of the United States Sentencing Guidelines (policy

 statement) and the application notes to that section.




                                                  3
Case 5:14-cr-00004-TBR-LLK Document 156 Filed 03/26/21 Page 4 of 6 PageID #: 1057




        The policy statement describes four categories of extraordinary and compelling reasons.

 The first three relate to an inmate's serious medical conditions, age, and status as a caregiver.

 U.S.S.G. § 1B1.13, cmt. n.1(A)–(C). Specific medical conditions of a defendant constituting

 extraordinary and compelling reasons for a reduction in terms of imprisonment may include

 “terminal illness,” “a serious physical or medical condition,” “a serious functional or cognitive

 impairment,” or “deteriorating physical or mental health because of the aging process.” Id. The

 application note to U.S.S.G. § 1B1.13 further provides that the age of a defendant may be a

 necessary and compelling reason for a reduction in terms of imprisonment when “[t]he defendant

 (i) is at least 65 years old; (ii) is experiencing a serious deterioration in physical or mental health

 because of the aging process; and (iii) has served at least 10 years or 75 percent of his or her term

 of imprisonment, whichever is less.” Id. The last category is a catch-all provision titled “Other

 Reasons,” which reads: “As determined by the Director of the Bureau of Prisons, there exists in

 the defendant's case an extraordinary and compelling reason other than, or in combination with,

 the reasons described in subdivisions (A) through (C).” Id. § 1B1.13, cmt. n.1(D).

        Though the policy statement still provides a useful starting point to determine whether

 extraordinary and compelling reasons exist, the Court can and does look to other reasons when

 ruling on a motion for compassionate release. The present motion represents many filed by

 incarcerated persons around the country who have limited control of their environment, often

 cannot practice social distancing, and are concerned about contracting COVID-19. The Sixth

 Circuit acknowledged this concern and approved the following two-part test “for deciding when

 the concern of contracting COVID-19 becomes an extraordinary and compelling reason for

 compassionate release: (1) when the defendant is at a high risk of having complications from

 COVID-19 and (2) the prison where the defendant is held has a severe COVID-19 outbreak.”



                                                   4
Case 5:14-cr-00004-TBR-LLK Document 156 Filed 03/26/21 Page 5 of 6 PageID #: 1058




 Elias, 984 F.3d at 520 (quoting United States v. Hardin, No. 19-CR-240, 2020 WL 2610736, at *4

 (N.D. Ohio May 22, 2020) (internal quotation marks omitted)).

  III.   Discussion

         Under the First Step Act, a defendant may move for compassionate release on his own after

 the defendant “has fully exhausted all administrative rights to appeal a failure of the Bureau of

 Prisons to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such

 a request by the warden of the defendant's facility, whichever is earlier.” 18 U.S.C.

 § 3582(c)(1)(A); United States v. Pegram, No. 20-1906, 2021 WL 499572, at *2 (6th Cir. Feb. 10,

 2021). The parties do not dispute that Motley has exhausted his administrative remedies, so the

 Court proceeds to the merits.

         The medical issues raised in Motley’s motion include Type 2 Diabetes and high

 cholesterol. [DN 150 at 3]. Motley’s medical records confirm that he suffers from these conditions,

 though it appears the conditions are managed well with diet and medication. [See, e.g., DN 150-1

 at 1; 3]. The Centers for Disease Control and Prevention (CDC) recognizes that these conditions

 do pose increased risk or might pose increased risk for severe illness from the virus that causes

 COVID-19.3 The BOP website indicates that at present, five (5) inmates among the 1,518 total

 inmates at USP Leavenworth have active cases of coronavirus.4 Further, the BOP website also

 indicates that 132 staff members and 116 inmates at USP Leavenworth have received coronavirus

 vaccinations.5



 3
   People with Certain Medical Conditions, Centers for Disease Control and Prevention,
 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html (last
 visited March 24, 2021).
 4
   COVID-19, Federal Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited March 24, 2021); USP
 Leavenworth, Federal Bureau of Prisons, https://www.bop.gov/locations/institutions/lvn/ (last visited March 24,
 2021).
 5
   COVID-19 Vaccine Implementation, Federal Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited
 March 24, 2021).

                                                          5
Case 5:14-cr-00004-TBR-LLK Document 156 Filed 03/26/21 Page 6 of 6 PageID #: 1059




        On the information Motley has presented and the information available to the Court

 through the Bureau of Prisons, the Court finds that Motley has not demonstrated extraordinary and

 compelling reasons that warrant his release. Though Motley does have some COVID-19 risk

 factors, they do not rise to the level of extraordinary and compelling conditions. Motley does not

 argue that his facility is unable to manage his conditions or that it would be unable to provide the

 needed care if he were to contract coronavirus. Motley is not an exceptionally high risk, nor is his

 facility experiencing a severe outbreak. It also appears that his facility has begun vaccinating staff

 and inmates. The Court cannot conclude on the information before it that Motley has shown

 extraordinary and compelling reasons that justify his compassionate release. Because the Court

 determines that Motley has not presented extraordinary and compelling reasons for release, the

 Court need not consider the factors of 18 U.S.C. § 3553(a). See Greene, 2021 WL 1016430, at *2.

 Accordingly, Motley’s motion for compassionate release is denied. If conditions materially

 change, the Court may reconsider a new motion.

  IV.   Conclusion

        For the reasons stated above, the motion for compassionate release, DN 150, is DENIED.

 IT IS SO ORDERED.




 cc: counsel
                                                                    March 26, 2021
 Charles Albert Motley, Jr.
 15576-033
 LEAVENWORTH
 U.S. PENITENTIARY
 Inmate Mail/Parcels
 P.O. BOX 1000
 LEAVENWORTH, KS 66048
 PRO SE

                                                   6
